Citation Nr: 1431747	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date prior to June 25, 2008 for the assignment of the 50 percent evaluation for service-connected PTSD.

3.  Entitlement to an effective date prior to August 20, 2001 for the grant of service connection for coronary artery disease (CAD) and ischemic cardiomyopathy.

4.  Entitlement to service connection for a right knee disability

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a disability manifested by abscess pockets in the pelvis, to include as secondary to service-connected hairy cell leukemia.

7.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA) L2-L3 discitis/epidural abscess, to include as secondary to service-connected hairy cell leukemia.

8.  Entitlement to an initial disability rating for service-connected fatigue, in excess of 10 percent disabling.

9.  Entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability.

10.  Entitlement to an initial disability rating for service connection for CAD and ischemic cardiomyopathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009, September 2011, December 2011, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a March 2013 decision, the Board denied the claims of entitlement to service connection for a disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess, as well as, entitlement to an increased initial disability rating for service-connected fatigue, and a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability.  The decision also remanded the issues of entitlement to an increased disability rating for service-connected PTSD, entitlement to an effective date prior to June 25, 2008 for the assignment of the 50 percent evaluation for service-connected PTSD, entitlement to an increased initial disability rating for service-connected CAD and ischemic cardiomyopathy, and entitlement to an effective date prior to August 20, 2001 for the grant of service connection for CAD and ischemic cardiomyopathy.

The Veteran appealed the March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Partial Remand, the parties moved to partially vacate the March 2013 decision.  The Court granted the motion in a December 2013 Order and the matters of entitlement to service connection for a disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess, as well as, entitlement to an increased initial disability rating for service-connected fatigue and a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability were remanded to the Board.

In a January 2014 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted a statement in May 2014.

With respect to the claims of entitlement to an increased disability rating for service-connected PTSD and entitlement to an effective date prior to June 25, 2008 for the assignment of the 50 percent evaluation for service-connected PTSD, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a November 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As to the claims of entitlement to service connection for right and left knee disabilities, the RO denied said claims in a July 2012 rating decision.  The Veteran disagreed with the denials and perfected a timely appeal in April 2013.

The issues of entitlement to an increased initial disability rating for CAD and ischemic cardiomyopathy, entitlement to an effective date prior to August 20, 2001 for the grant of service connection for CAD and ischemic cardiomyopathy, entitlement to service connection for right and left knee disabilities, entitlement to service connection for a disability manifested by abscess pockets in the pelvis, entitlement to service connection for MRSA L2-L3 discitis/epidural abscess, entitlement to an initial disability rating for service-connected fatigue, and entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the entire claim period, the Veteran's psychiatric disability has been manifested by depression, sleep impairment, intrusive thoughts, irritability, hypervigilance, exaggerated startle response, difficulty concentration, suicidal ideation, disturbances of mood and motivation, and difficulty in establishing and maintain effective work and social relationships.

2.  There has been no evidence of obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; illogical, obscure, or irrelevant speech; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.
3.  The Veteran did not experience symptoms warranting a 50 percent rating for PTSD earlier than June 25, 2008.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.13, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for an effective date earlier than June 25, 2008, for a 50 percent disability rating for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, a letter dated in September 2009 complied with VA's duty to notify the Veteran with regard to these increased rating and earlier effective date claims.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letter.

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), as well as, VA and private treatment records, and secured multiple examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Pursuant to the March 2013 remand, a VA examination was obtained in May 2013 with respect to the pending increased rating claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 50 percent disabling rating throughout the claim period.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods during the pendency of his claim for increase.

The Veteran's psychiatric disability has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned two GAF scores of 55 by VA examiners.  This score is indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his PTSD.  After having reviewed the record, and for reasons explained below, the Board concludes that an evaluation in excess of 50 percent is not warranted under the schedular criteria.

The Veteran was afforded a VA psychological examination in June 2008 at which time the examiner documented his current symptoms of depression, sleep disruptions including nightmares, hypervigilance, increased irritability, avoidance, and flashbacks.  The Veteran described problems with concentration and a short attention span.  He stated that he has trouble with crowds and experiences an exaggerated startle response.   The examiner noted that the Veteran's mood was anxious.  He appeared neatly groomed and his speech was clear; he was well-oriented.  The Veteran did not endorse inappropriate behaviors, obsessional rituals, panic attacks, episodes of violence, homicidal ideation, or suicidal ideation.  He reported that he is estranged from his two adult children who live near him; the examiner described this estrangement as 'moderately severe.'  The Veteran stated that he will fly to see his other adult daughter in Portland this fall.  He stated that while in Portland, he will attend a reunion for his squad from service.  The Veteran stated that he has several friends and is a member of two veterans' service organizations.  The Veteran has been divorced four times and currently has a girlfriend of 12 years; they live apart.  The Veteran stated that he "likes his time and space to himself."  The examiner described the Veteran's productivity as 'moderately impaired' by his PTSD symptomatology.  A GAF of 55 was assigned.

A VA mental health evaluation dated in January 2010 documented the Veteran's report of increased anxiety symptoms while taking Celexa.  He additionally endorsed insomnia, irritability, and thoughts of suicide.  The Veteran stated that activities such as grocery shopping can "at times throw him into what he considers a panic attack, which includes shortness of breath and a burning sensation in his esophagus."  He also described an exaggerated startle response.  The Veteran said he gets emotional very easily thinking of the lives lost in the Republic of Vietnam.  He indicated that he is depressed.  He denied homicidal ideation and hallucinations.  The Veteran stated that he enjoys learning new subjects and his energy level is improving now that he is off the Celexa.

Pursuant to the March 2013 Board remand, the Veteran was afforded another VA examination in May 2013 at which time the examiner noted that the Veteran's psychological symptoms are productive of "[o]ccupational and social impairment with reduced reliability and productivity."  The Veteran stated that he stays pretty much to himself.  He enjoys conducting medical research; he also likes to watch science based television programs, history programs, and other learning programs.  The Veteran continues to be a member of a veterans' service organization; he stated that he does not participate in the organization, he simply attends the dinners.  The examiner noted that the Veteran experiences recurrent recollections of his in-service trauma, recurrent distressing dreams of the event, and flashbacks.  He also demonstrates avoidance behaviors, feelings of detachment or estrangement from others, and a sense of a foreshortened future.  The Veteran endorsed depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.
The May 2013 VA examiner concluded that the Veteran's service-connected PTSD is of moderate severity.  He noted that the Veteran's symptoms have not risen to a level whereby he has gone to a VA psychiatry clinic for a psychiatric consultation or for psychotherapy.  With respect to employment, the Veteran became unable to work in 1999 due to leukemia; he did not become unable to work as a result of PTSD.  The examiner noted that "[t]he moderate level of symptoms, couple[d] with his treatment history (slight for Alprazolam) is objective evidence for the Veteran NOT being totally incapable of obtaining either physical or sedentary gainful employment."  (Emphasis as in original).  He continued, "[t]he PTSD in and of itself would not render this Veteran totally unemployable.  The Veteran would exhibit problems with reliability and productivity due to PTSD."  A GAF of 55 was assigned.

Based on a review of the evidence, the Board concludes that a disability rating in excess of 50 percent is not warranted for the Veteran's PTSD.  Crucially, the findings of the VA examination reports and VA treatment records throughout the claim period are indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to maintain social relationships and exhibited an interest in activities outside of the home.  The Board recognizes that the Veteran endorsed suicidal ideation during the appeal period.  See, e.g., the VA mental health consultation dated January 2010.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 at any time during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  As noted above, it is undisputed that the Veteran has a history of suicidal ideation.  Nevertheless, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self as is contemplated for the assignment of a 100 percent disability rating.  Moreover, there is no evidence of memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Veteran has not been employed since 1999.  However, the evidence of record does not show that his psychiatric disability has caused total occupational impairment.  As noted by the May 2013 VA examiner, the Veteran previously reported that he stopped working as a result of his worsening physical problems.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In sum, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationship, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the appeal period.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 50 percent at any time during the current appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 70 percent for this service-connected disability at any time during the current appeal.  This claim must be denied.

III.  Additional Considerations - PTSD

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's psychiatric disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological symptomatology is expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence as to his psychological symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected PTSD.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.




IV.  Earlier effective date

The Veteran maintains that he is entitled to an effective date prior to June 25, 2008 for the assignment of a 50 percent disability rating for his service-connected PTSD.

A review of the evidence shows that in January 2004, the Veteran was awarded service connection for PTSD and assigned a 30 percent evaluation, effective from April 29, 2003, the date of claim.  The Veteran did not disagree with that denial and it became final.  This decision was not appealed, and is therefore final based on the evidence of record at the time of the rating decision.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the January 2004 rating decision is neither alleged nor raised by the record.

Following a VA psychological examination in June 2008, the Veteran's disability rating under DC 9411 was increased to 50 percent, effective June 25, 2008, the date of the VA examination.  Thereafter, the Veteran disagreed with the assignment of June 25, 2008, as the effective date of his 50 percent disability evaluation.

Initially, the Veteran has not contended, nor does the evidence show that he submitted an increased rating claim prior to June 25, 2008.  To this end, the Board has reviewed the record and can find no suggestion of a claim for an increased rating, formal or informal, prior to June 25, 2008.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2013); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  Further, under VA regulations, "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2013).  Once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).

Here, application of 38 C.F.R. § 3.157(b) to the facts of the Veteran's case, as outlined above, necessitates a finding that the June 25, 2008, VA examination report constituted an informal claim for increase.  See Massie, 25 Vet. App. 134 (requiring, among other things, that a report of examination or hospitalization indicate that the service-connected disability worsened since the time it was last evaluated to be considered an informal claim under 38 C.F.R. § 3.157(b)).  Thus, the date of receipt of the Veteran's increased rating claim is June 25, 2008.  38 C.F.R. § 3.51(b)(1).  As such, the Veteran is only entitled to an effective date prior to June 25, 2008, for the assignment of a 50 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to June 25, 2008.  In this regard, the Board notes that the claims file fails to contain any VA or private treatment records dated between June 25, 2007 and June 25, 2008, which show an increase in disability.  Given the absence of evidence relevant to the severity of the Veteran's PTSD in the one-year period prior to receipt of his informal claim for increased compensation, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to June 25, 2008, such that effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110(b)(2).

To the extent that the Veteran is arguing that his service-connected PTSD was always more disabling than initially rated, the United States Court of Appeals for the Federal Circuit has stated:  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston, 605 F. 3d. at 983.  Based upon the evidence in this case, the exact onset of the current level of disability of the PTSD cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a 50 percent rating for PTSD is June 25, 2008, the date he was examined by VA.  Thus, based on a review of the evidence, there is simply no basis upon which to assign an effective date for the assignment of the 50 percent disability rating for the Veteran's PTSD earlier than the date of his June 25, 2008, VA examination report.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400; see Gaston, supra.


ORDER

Entitlement to an increased disability rating for service-connected PTSD is denied.

Entitlement to the award of a 50 percent rating for PTSD earlier than June 25, 2008, is denied.




REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues on appeal must be remanded for further development.

In the November 2013 Joint Motion for Partial Remand, the parties agreed that the portion of the Board's decision that denied the Veteran's claims of entitlement to service connection for MRSA L2-L3 discitis/epidural abscess and for a disability manifested by abscesses of the pelvis was based upon inadequate reasons and bases.  Specifically, the parties noted that the Board relied upon the October 2011 VA examiner's findings that MRSA and abscess formation was treated, fully resolved, and did not recur, as evidence that there was no disability during the pendency of the Veteran's claim.  The parties also stated that the examiner did not state when the MRSA and abscesses resolved.  Further, the parties determined that the Board did not discuss whether the June 2008 VA examiner's finding that the disabilities were 'stable' constituted evidence that the condition existed at the time.  As such, the parties agreed that the Board erred by not providing an adequate analysis as to whether the June 2008 VA examiner's determination that the Veteran's MRSA was stable was an indication that the condition existed at the time.  The parties thereafter concluded that if the Board determines that the Veteran's MRSA existed in 2008, the Board should secure an addendum VA medical opinion.

To this end, the Board has reviewed the record and observes that, in determining that the MRSA and abscesses were resolved, the October 2011 VA examiner did not address the findings of the June 2008 VA examiner who noted that the Veteran's MRSA was "stable."  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, pursuant to the instructions of the Joint Motion, the Board finds that a remand is necessary to obtain a VA addendum opinion to address the question of whether the Veteran had the claimed MRSA and abscesses at any time during the appeal period.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability, the parties to the Joint Motion found this issue to be inextricably intertwined with the claims of entitlement to service connection for MRSA L2-L3 discitis/epidural abscess and for a disability manifested by abscesses of the pelvis.  In other words, if service connection is granted, this will impact VA's analysis of the temporary total disability rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the claim of entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability must also be remanded.

The November 2013 Joint Motion also addressed the Veteran's claim of entitlement to an initial disability rating for service-connected fatigue in excess of 10 percent.  Specifically, the parties noted that, in its denial of an increased initial rating, the Board relied upon a February 2012 VA examination.  The parties determined that in the February 2012 examination report, the VA examiner did not provide a discussion of the Veteran's symptoms, but rather noted that his symptoms remained unchanged from a prior October 2011 VA examination.  However, as indicated by the parties, the October 2011 VA examiner did not record any symptoms pertaining to the service-connected fatigue.  The parties therefore agreed that the February 2012 examination was inadequate and a remand was necessary for the Board to ensure that an adequate examination is provided.

The evidence of record is therefore unclear concerning the current severity of the service-connected fatigue.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected fatigue.

With respect to the claims of entitlement to service connection for disabilities of the right and left knees, the Board observes that the Veteran was afforded a VA examination in June 2012 that documented diagnoses of patellofemoral syndrome in both knees.  With respect to the question of medical nexus, the examiner rendered the following conclusion, "[a]fter review of the claims file and examination of the Veteran it is my opinion that the Veteran's left knee condition was less likely than not incurred in or caused by the Veterans' complaints of left knee pain while on active duty."  Critically, the June 2012 VA examiner failed to provide adequate rationale to support this conclusion and also did not address the question of medical nexus as to the diagnosed right knee disability.  See Nieves-Rodriguez, supra.  Accordingly, the Veteran must be afforded a new VA examination as to both claims.  See Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of entitlement to an increased disability rating for service-connected CAD and ischemic cardiomyopathy, the March 2013 Board decision remanded the matter for a VA examination to address the Veteran's current CAD and ischemic cardiomyopathy symptomatology.  Following a May 2013 VA examination, the evaluation assigned to the service-connected CAD and ischemic cardiomyopathy was increased to 100 percent, effective May 21, 2013.  See the rating decision dated November 2013.  Although the RO stated that the November 2013 decision was a total grant of the benefit sought on appeal, the Board notes that the issue of entitlement to an initial disability rating in excess of 60 percent for service-connected CAD and ischemic cardiomyopathy from the date of service connection, August 20, 2001, to May 21, 2013 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Ratings Disabilities, the pending appeal as to that issue is not abrogated).  Crucially, however, the RO failed to issue a SSOC as to the remaining increased rating claim.  The claim of entitlement to an initial disability rating in excess of 60 percent for CAD and ischemic cardiomyopathy from August 20, 2001 to May 21, 2013 must therefore be remanded for the issuance of a SSOC.

With respect to the claim of entitlement to an earlier effective date for the grant of service connection for CAD and ischemic cardiomyopathy, it was remanded by the Board in March 2013 because the claim was inextricably intertwined with the pending issue of entitlement to an increased disability rating for service-connected CAD and ischemic cardiomyopathy.  Therefore, it must once again be remanded pending the readjudication of the increased rating claim.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since May 2013.  All such available documents should be associated with the claims file.

2. Arrange for a VA physician with appropriate expertise to review the VA claims file and provide a clear, well-reasoned opinion as to the following questions:

(a).  whether it is at least as likely as not that the Veteran had a disability manifested by abscess pockets in the pelvis and/or MRSA L2-L3 discitis/epidural abscess during the appeal period.

(b).  If the examiner determines that the Veteran had any such disability manifested by abscess pockets in the pelvis and/or MRSA L2-L3 discitis/epidural abscess during the appeal period, he/she should indicate:

(i).  Is it is at least as likely as not that the Veteran's diagnosed disability(ies) had its(their) onset in service or is(are) otherwise the result of a disease or injury in service?

(ii).  Is it at least as likely as not that the diagnosed disability(ies) was(were) caused (in whole or in part) by a service-connected disability, to include hairy cell leukemia?

(iii).  Is it at least as likely as not that the Veteran's diagnosed disability(ies) is(are) aggravated (made worse as shown by comparing the current disability to medical evidence cereated prior to any aggravation) by a service-connected disability, to include hairy cell leukemia?

(iv).  If the Veteran's current disability(ies) is(are) aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In rendering his/her opinion, the examiner should address the VA examination reports dated in June 2008 and October 2011.

A report must be prepared and associated with the VA claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected fatigue.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  Specifically, the examiner should note whether the Veteran is required to restrict his routine daily activities in relation to his pre-illness level due to debilitating fatigue or cognitive impairments and, if so, to what percentage; or whether he experiences any periods of incapacitation, defined as bed rest and treatment by a physician.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.
A complete rationale should be given for all opinions and conclusions expressed.

4. Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed disabilities of the left and right knees.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed right and left knee disabilities had their onset in service or are otherwise related to military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones, supra.  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. After undertaking any other development deemed appropriate, the issues remaining on appeal -- to include the issue of entitlement to an initial disability rating in excess of 60 percent for CAD and ischemic cardiomyopathy from August 20, 2001 to May 21, 2013 -- must be readjudicated.  If a benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


